Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing October 1, 2007 United States Securities and Exchange Commission Division of Corporate Finance treet NE Washington, DC 20549-7010 Attention: Ms. April Sifford Dear Ms. Sifford: Re: FEC Resources Inc. Form 20 F for the Fiscal Year Ended December 31, 2006 Filed July 13, 2007 File No. 000-17729 Further to our last letter, we are still awaiting comments from our auditors but have been told we will have them this week so that we can file by next Monday. Yours truly, FEC Resources Inc. signed Riaz Sumar Director and Chief Financial Officer
